By the Court, T. R. Strong, J.
The plaintiffs were bankers at Dansville; and the People’s Bank, to which the package of money was addressed, was the corresponding bank of the plaintiffs in the city of New York. The .package was delivered to the defendants, as expressed in the receipt, “ to forward to New Yorkand the legal inference from this relation between the plaintiffs and the People’s Bank, and the sending of the money, in the absence of other evidence on the subject, is that the money was sent as a payment, either upon a pre-existing debt to, or to purchase a credit at that bank, as a provision for drafts. Prima facie a person receiving money is entitled to it, and does not become a debtor to the person delivering it; some evidence in explanation of the transaction is necessary to establish a liability by the receipt of the money. ( Welch v. Seaborn, 1 Stark. R. 474. Bogert v. Morse, 1 Comst. 377.) In that view the People’s Bank, on the receipt of the money, would be the owners of it; and no good reason is perceived why the bank might not authorize a delivery of the money at the office of the defendants in New York to any person it might select; and the defendants on making such a delivery, be discharged of their *539obligation in respect to the delivery; whether their obligation was that of common carriers, or, as stipulated in the receipt, “ forwarders only.” The substance and spirit of what the plaintiffs, exacted, and the defendants undertook, in regard to a delivery, was that there should be such a delivery in New York as would charge the bank there with the receipt of the money as between it and the plaintiffs. The plaintiffs were only interested that there should be such a delivery; that the purpose of a payment or purchase of credit should be effected; beyond that the bank was solely interested, and might, with the defendants’ consent, direct on the subject as it should think proper. It might with such consent direct the defendants to deliver to any person, at any store or place in the city, other than its principal office or place of business, having regard to its own interests, or convenience, or even the convenience of the defendants.
Independent of authority from the People’s Bank for a different mode of delivery, it was doubtless necessary in this case to deliver the money at the banking office, to the officer or clerk whose business it was to receive money for the hank. The course of business of the defendants was to deliver money packages for that city according to their address, and it must be assumed that the one in question was delivered to, and received by, the defendants in reference to that practice, there being no expresaeontract in regard to the place of delivery, or the officer or person to whom the delivery should be made. The legal duty of the defendants was therefore to deliver according to their usual course of business ; and so far as there was any implied contract it arose out of, and corresponded with, this legal obligation. Only a delivery at the office, to the proper officer of the bank, would be a delivery according to the address on the package, or which would charge the hank with the money. But, as already stated, I think the bank might receive the money at a different place in the city, and by a different agent, and the defendants be thereby discharged from liability. A delivery at the banking office, to the general receiving agent, was for the benefit of the bank alone, which the bank might waive, and substitute another place and agent. Any mode of delivery in New York, consist*540ent with the object and intent of the plaintiffs in sending the money, assented to by the bank, would discharge the duty of the defendants as to a delivery of the money.
[Cayuga General Term,
June 1, 1857.
The delivery of the money by the defendants at their office ,in Hew York, to a person usually employed as a porter of the People’s Bank, being insufficient unless it was authorized by the bank, it was incumbent on the defendants for their defense to prove such authority. The authority might be direct and express, or implied from the acts of the person who received the money, such as receiving money for the bank, on other occasions, at the defendants’ office, sent to it in a similar way and with a similar address as that in question, acquiesced in by the bank. (Conover v. Mat. Ins. Co. 1 Comst. 290. Story on Ag. §§ 54 to 56, 84 to 123.) In the present case, the defendants relied, in support of such authority, upon presumptive evidence, consisting of a series of similar acts by the alleged agent, without, so far as appears, any objection, or even inquiries by the bank at any time, where the money was received. Looking at the charge to the jury in connection with the questions of evidence raised, I think the plaintiffs have no substantial ground for complaint as to the reception of evidence, on that subject; and I am satisfied there was sufficient evidence of such acts as above referred to, and the knowledge of, and acquiescence therein, by the bank, to call for the submission of the question of agency to the jury. As to such knowledge by the bank, it must have been possessed by it, unless its officers were guilty of the grossest negligence in omitting to inquire how the money was .received; and if they knew it was delivered at the defendants’ office for them, they must, in the absence of evidence that they objected, be deemed to have assented to the practice of the defendants to make such a delivery.
I see no error in the charge of refusals to charge, and am of opinion the judgment should be affirmed.
Johnson, T. R. Strong and Smith, Justices.]